IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43400

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 662
                                                )
       Plaintiff-Respondent,                    )   Filed: August 29, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOHN DOUGLAS LEWIS,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Payette County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and concurrent unified sentence of ten years, with a
       minimum period of confinement of five years, for two counts of burglary,
       affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Justin M. Curtis,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       John Douglas Lewis was found guilty of two counts of burglary. Idaho Code §§ 18-
1401, 18-1403. The district court sentenced Lewis to concurrent unified sentences of ten years
with five years determinate. Lewis appeals asserting that the district court abused its discretion
by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lewis’s judgment of conviction and sentences are affirmed.




                                                   2